Exhibit 10.3

EXHIBIT C

Form of Option Award Agreement for

Employment Agreement Exhibit

GNC HOLDINGS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

This AGREEMENT (“Agreement”), dated as of             ,             between GNC
Holdings, Inc., a Delaware corporation (the “Company”), and Ken Martindale (the
“Executive”).

1. Grant of Option. Subject in all respects to the terms and conditions set
forth herein, the Executive is hereby granted an option (the “Option”) to
purchase from the Company             shares of Common Stock, at a price per
share of $            1 (the “Option Price”). The Option has not been granted
under the GNC Holdings, Inc. 2015 Stock and Incentive Plan (the “Plan”);
however, this Agreement references certain provisions in the Plan, and unless
otherwise defined in this Agreement, capitalized terms shall have the meanings
ascribed to them in the Plan. The Option is subject to adjustment as provided in
Section 4.2 of the Plan. No part of the Option granted hereby is intended to
qualify as an “incentive stock option” under Section 422 of the Internal Revenue
Code of 1986, as amended.

2. Exercise.

(a) The Option shall vest and become exercisable as provided below, which shall
be cumulative. To the extent that the Option has become exercisable with respect
to a number of shares of Common Stock as provided below, the Option may
thereafter be exercised by the Executive, in whole or in part, at any time or
from time to time prior to the expiration of the Option as provided herein and
in accordance with Section 6.3(d) of the Plan, as if granted thereunder,
including, without limitation, the filing of such written form of exercise
notice, if any, as may be required by the Committee and payment in full of the
Option Price multiplied by the number of shares of Common Stock underlying the
portion of the Option exercised. Upon expiration of the Option, the Option shall
be canceled and no longer exercisable. The following table indicates each date
upon which the Option shall be vested and Executive shall be entitled to
exercise the Option with respect to the percentage indicated beside that date
provided that the Executive has not experienced a termination of employment
prior to the applicable vesting date:

 

Vesting Date

   Percent Vested

First Anniversary of Grant Date

   33 1⁄3%

Second Anniversary of Grant Date

   33 1⁄3%

Third Anniversary of Grant Date

   33 1⁄3%

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date.

(b) Notwithstanding the foregoing, the Executive may not exercise the Option
unless the shares of Common Stock issuable upon such exercise are then
registered under the Securities Act, or, if such shares of Common Stock are not
then so registered, the Company has determined that such

 

 

1  Closing price on the date of grant.

 

C-1



--------------------------------------------------------------------------------

exercise and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of the Option must also comply with other
applicable laws and regulations governing the Option, and the Executive may not
exercise the Option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.

(c) The provisions in the Plan regarding Detrimental Activity shall apply to the
Option, as if granted thereunder. In the event that the Executive engages in
Detrimental Activity prior to the exercise of the Option, the Option shall
terminate and expire as of the date the Executive engaged in such Detrimental
Activity. As a condition of the exercise of the Option, the Executive shall be
required to certify (or be deemed to have certified) at the time of exercise in
a manner acceptable to the Company that the Executive is in compliance with the
terms and conditions of the Plan and that the Executive has not engaged in, and
does not intend to engage in, any Detrimental Activity. In the event the
Executive engages in Detrimental Activity during the one year period commencing
on the date the Option is exercised, the Company shall be entitled to recover
from the Executive at any time within one year after such exercise, and the
Executive shall pay over to the Company, an amount equal to any gain realized as
a result of the exercise of the Option (whether at the time of exercise or
thereafter).

(d) Upon the exercise of the Option, the Executive:

(i) will be deemed to acknowledge and make such representations and warranties
as may be requested by the Company for compliance with applicable laws, and any
issuances of Common Stock by the Company shall be made in reliance upon the
express representations and warranties of the Executive. The Executive will not
sell, transfer or otherwise dispose of the shares of Common Stock in violation
of this Agreement; and

(ii) agrees that the Executive will not dispose of the Common Stock unless and
until the Executive has complied with all requirements of this Agreement
applicable to the disposition of the shares of Common Stock.

3. Option Term. The term of the Option shall be until the tenth anniversary of
the Grant Date, after which time it shall terminate, subject to earlier
termination in the event of the Executive’s termination of employment as
specified in Section 4 below.

4. Termination.

(a) Subject to the terms of this Agreement, the Option, to the extent vested at
the time of the Executive’s termination of employment, shall remain exercisable
or be terminated as provided in Section 12.2(a) of the Plan, as if granted
thereunder.

(b) Except as provided in this Section 4(b), any portion of the Option that is
not vested as of the date of the Executive’s termination of employment for any
reason shall terminate and expire as of the date of such termination of
employment.

(i) Death or Disability. If the Executive’s employment with the Company is
terminated by reason of the Executive’s death or Disability, as such term is
defined in the Executive’s Employment Agreement with the Company of even date
herewith, during any time while all or any portion of the Option remains
unvested, any unvested portion of the Option shall vest immediately upon the
Executive’s death or termination of employment by reason of Disability.

 

C-2



--------------------------------------------------------------------------------

(ii) Involuntary Termination without Cause or Termination for Good Reason. If
the Executive’s employment with the Company is terminated by the Company without
“Cause” or by the Executive for “Good Reason”, as such terms are defined in the
Executive’s Employment Agreement with the Company of even date herewith (the
“Employment Agreement”) or if the Company elects not to renew the Employment
Agreement, in each case, during any time while all or any portion of the Option
remains unvested, [For Make-Whole Awards: any unvested portion of the Option
shall vest immediately upon the Executive’s termination of employment] [For
other time-vesting Awards: any portion of the Option scheduled to vest within 24
months following the Executive’s termination of employment shall vest
immediately upon the Executive’s termination of employment, and the remaining
unvested portion of the Option shall be forfeited, without compensation,
immediately upon the Executive’s termination of employment].

(c) In the event of a Change in Control, the Option may be assumed, replaced or
substituted by a successor corporation, which assumption or replacement shall be
binding on the Executive. The provisions of Article XIII of the Plan shall apply
to the Option in the event of a Change in Control, as if granted thereunder.

5. Restriction on Transfer of Option. No part of the Option shall be
Transferable other than by will or by the laws of descent and distribution and
during the lifetime of the Executive, may be exercised only by the Executive or
the Executive’s guardian or legal representative. In addition, the Option shall
not be assigned, negotiated, pledged or hypothecated in any way (except as
provided by law or herein), and the Option shall not be subject to execution,
attachment or similar process. Upon any attempt to Transfer the Option or in the
event of any levy upon the Option by reason of any execution, attachment or
similar process contrary to the provisions hereof, the Option shall immediately
become null and void. To ensure that the shares of Common Stock issuable upon
exercise of the Option are not transferred in contravention of the terms of this
Agreement, and to ensure compliance with other provisions of this Agreement, the
Company may deposit any certificates evidencing the shares of Common Stock to be
issued upon the exercise of the Option with an escrow agent designated by the
Company.

6. Rights as a Stockholder. The Executive shall have no rights as a stockholder
with respect to any shares covered by the Option unless and until the Executive
has become the holder of record of the shares, and no adjustments shall be made
for dividends in cash or other property, distributions or other rights in
respect of any such shares, except as otherwise specifically provided for in
this Agreement.

7. Provisions of Agreement Control. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof (other
than any exercise notice, other documents or other terms expressly contemplated
herein by reference to the Plan) and supersedes any prior agreements between the
Company and the Executive with respect to the subject matter hereof.

8. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given: (i) when delivered in person; (ii) two
(2) days after being sent by United States mail; or (iii) on the first business
day following the date of deposit if delivered by a nationally recognized
overnight delivery service, to the appropriate party at the address set forth
below (or such other address as the party shall from time to time specify):

 

C-3



--------------------------------------------------------------------------------

If to the Company, to:

GNC Holdings, Inc.

300 Sixth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Chief Legal Officer

If to the Executive, to the address on file with the Company.

9. No Obligation to Continue Employment. This Agreement is not an agreement of
employment. This Agreement does not guarantee that the Company will employ the
Executive for any specific time period, nor does it modify in any respect the
Company’s right to terminate or modify the Executive’s employment or
compensation.

10. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to its principles of conflict of laws.

 

C-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

GNC HOLDINGS, INC. By:                                     
                                                             Name: Kevin G. Nowe
Title: Senior Vice President, Chief Legal Officer

 

EXECUTIVE By:                                     
                                                       Name:

[Signature Page to Inducement Option Agreement]